285 S.W.3d 834 (2009)
Mark D. WALKER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69232.
Missouri Court of Appeals, Western District.
June 30, 2009.
Mark A. Grothoff, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Mark D. Walker appeals the circuit court's order denying his Rule 29.15 motion for post-conviction relief in which he claimed that the State failed to disclose that its witness had prior convictions. After a thorough review of the record, we *835 conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. A published opinion would have no precedential value; however, a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).